DETAILED ACTION

1.	This Office Action is in response to the communications dated 05/23/2022.
Claims 1-20 are pending in this application.

Allowance / Reason for Allowance

2.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-14:
None of the references of record teaches or suggests the claimed microelectronic package (in combination(s) as set forth in the claim(s)) comprising:
	 a second silicon cap bonded to a second surface of a second silicon chip opposite the first surface of the second silicon cap, wherein the first silicon cap and the second silicon cap comprise inlet holes and outlet holes respectively located outside a perimeter of the first silicon chip and the second silicon chip.

	Claims 15-20:
	See Applicant’s remarks of 03/09/2022 for reason(s) for allowance of these claims.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
May 24, 2022